Martin, /.,
delivered the opinion of the court.
The defendant sued for- the balance of an account for slates sold and delivered to them; pleaded the general issue, and that they were charged by the short thousand instead of the long, contrary to their bargain.
There was judgment against them, and they appealed.
At the trial their counsel took a bill of exceptions to the opinion of the court, in overrulling their objections to the reading of the answer of the plaintiff, to interrogatories propounded to him in the answer, on the ground that the interrogatories were not sworn to.
The answers to the interrogatories, and two copies of accounts, which the plaintiff was called on to produce, were written on separate pieces of paper, and marked A, B and C, and on another piece of paper was written the plaintiff’s oath, that one of the papers contained his answers to the interrogatories, and the others the true accounts called for.
The case has been submitted without an argument, and we are unable to discover on what ground the objections can be supported.
On the merits. The record shews that one of the partners promised to pay the balance, but the other contended the slates had been bought by the long thousand, i. e. 1,200 slates to the 1000; but the evidence did not support the allegation.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.